DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,011,301 in view of Suzuki et al. [2007/0057755] and Inui [U.S. Pub. No. 2016/0133374].
Regarding Claim 1, U.S. Patent No. 11,011,301 shows a coil element, comprising: an insulator body including a plurality of first insulating layers and a plurality of second insulating layers laminated in a stacking direction; a plurality of first conductive patterns formed on the plurality of first insulating layers; and a plurality of second conductive patterns formed on the plurality of second insulating layers, wherein the insulator body includes a first end region situated at a top in the stacking direction, a second end region situated at a bottom in the stacking direction, and an intermediate region situated between the first end region and the second end region, the first end region includes one or more of the plurality of first insulating layers only, the second end region includes one or more of the plurality of second insulating layers only, the intermediate region includes other one or more of the plurality of first insulating layers and other one or more of the plurality of second insulating layers arranged alternately in the stacking direction.
U.S. Patent No. 11,011,301 does not show a first external electrode electrically connected to a first end portion of a first coil unit, the first coil unit including the plurality of first conductive patterns; and a second external electrode electrically connected to a second end portion of the first coil unit, wherein the first end region includes one or more of the plurality of first insulating layers only such that the first end region includes two or more of the plurality of first conductive patterns only among the plurality of first conductive patterns and the plurality of second conductive patterns, wherein the second end region includes one or more of the plurality of second insulating layers only such that the second end region includes two or more of the plurality of second conductive patterns only among the plurality of first conductive patterns and the plurality of second conductive patterns, the insulator body includes a first portion and a second portion that is an area other than the first portion, the first portion covering upper and lower surfaces of at least one of one or more intermediate first conductive patterns in the intermediate region among the plurality of first conductive patterns and wherein an electrical resistivity of the first portion is higher than an electrical resistivity of the second portion, wherein the plurality of first conductive patterns includes a first edge conductive pattern disposed closest to the first external electrode and a second edge conductive pattern disposed closest to the second external electrode, wherein the first edge conductive pattern is included in the one or more intermediate first conductive patterns, and wherein the first portion is provided so as to cover upper and lower surfaces of the first edge conductive pattern.  
Suzuki et al. shows a coil component (Figs. 3-4) teaching and suggesting a first external electrode (48) electrically connected to a first end portion of a first coil unit (end portion of element 35b), the first coil unit including the plurality of first conductive patterns (35b, 35d); and a second external electrode (49) electrically connected to a second end portion of the first coil unit (end portion of element 35d), the insulator body includes a first portion (33a, 33b, 33c, 33d, 33e) and a second portion (32a, 32b, 32c, 32d, 34e) that is an area other than the first portion (see Figs. 3-4), the first portion covering upper and lower surfaces of at least one of one or more intermediate first conductive patterns in the intermediate region among the plurality of first conductive patterns (see Figs. 6-7, elements 33a, 33b, 33c, 33d, 33e covering upper and lower surfaces of element 35b), wherein an electrical resistivity of the first portion is higher than an electrical resistivity of the second portion (elements 33a, 33b, 33c, 33d, 33e being made of a dielectric inherently have an electrical resistivity higher than elements 32a, 32b, 32c, 32d, 34e being made of magnetic material, Paragraph [0015]), wherein the plurality of first conductive patterns includes a first edge conductive pattern (see Fig. 3 and Drawing 1 below, first edge E1) disposed closest to the first external electrode (first edge E1 disposed closest to element 48 compared to element 36b) and a second edge conductive pattern (second edge E2) disposed closest to the second external electrode (second edge E2 disposed closest to element 49 compared to element 36b), wherein the first edge conductive pattern is included in the one or more intermediate first conductive patterns (see Figs. 3-4), and wherein the first portion is provided so as to cover upper and lower surfaces of the first edge conductive pattern (see Figs. 3-4 and Drawing 1 below, elements 33a, 33b, 33c, 33d, 33e covers upper and lower surfaces of first edge E1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first external electrode electrically connected to a first end portion of a first coil unit, the first coil unit including the plurality of first conductive patterns; and a second external electrode electrically connected to a second end portion of the first coil unit, the insulator body includes a first portion and a second portion that is an area other than the first portion, the first portion covering upper and lower surfaces of at least one of one or more intermediate first conductive patterns in the intermediate region among the plurality of first conductive patterns and wherein an electrical resistivity of the first portion is higher than an electrical resistivity of the second portion, wherein the plurality of first conductive patterns includes a first edge conductive pattern disposed closest to the first external electrode and a second edge conductive pattern disposed closest to the second external electrode, wherein the first edge conductive pattern is included in the one or more intermediate first conductive patterns, and wherein the first portion is provided so as to cover upper and lower surfaces of the first edge conductive pattern as taught by Suzuki et al. for the device as disclosed by U.S. Patent No. 11,011,301 to increase magnetic coupling coefficient while retaining mutual insulation of the windings (Paragraph [0013]).
U.S. Patent No. 11,011,301 in view of Suzuki et al. does not show the first end region includes one or more of the plurality of first insulating layers only such that the first end region includes two or more of the plurality of first conductive patterns only among the plurality of first conductive patterns and the plurality of second conductive patterns, wherein the second end region includes one or more of the plurality of second insulating layers only such that the second end region includes two or more of the plurality of second conductive patterns only among the plurality of first conductive patterns and the plurality of second conductive patterns.  
Inui shows a device (Fig. 6 upside down) teaching and suggesting the first end region includes one or more of the plurality of first insulating layers only (83, 84, 85) such that the first end region includes two or more of the plurality of first conductive patterns only (95, 96, 97) among the plurality of first conductive patterns (95, 96, 97, 99, 100, 103, Paragraph [0115]) and the plurality of second conductive patterns (98, 101, 102, 104, 105, 106, Paragraph [0115]) and the second end region includes one or more of the plurality of second insulating layers only (92, 93, 94) such that the second end region includes two or more of the plurality of second conductive patterns only (104, 105, 106) among the plurality of first conductive patterns (95, 96, 97, 99, 100, 103, Paragraph [0115]) and the plurality of second conductive patterns (98, 101, 102, 104, 105, 106, Paragraph [0115]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first end region includes one or more of the plurality of first insulating layers only such that the first end region includes two or more of the plurality of first conductive patterns only among the plurality of first conductive patterns and the plurality of second conductive patterns and the second end region includes one or more of the plurality of second insulating layers only such that the second end region includes two or more of the plurality of second conductive patterns only among the plurality of first conductive patterns and the plurality of second conductive patterns as taught by Inui for the device as disclosed by U.S. Patent No. 11,011,301 in view of Suzuki et al. to increase inductance, ensure breakdown voltage reliability, and achieve strong coupling between the first and second conductive patterns (Paragraphs [0133], [0134]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. [U.S. Pub. No. 2007/0057755] in view of Inui [U.S. Pub. No. 2016/0133374].
Regarding Claim 1, Suzuki et al. shows a coil element (Figs. 3-4), comprising: 
an insulator body (30) including a plurality of first insulating layers (34b, 34d, 34e, 36b) and a plurality of second insulating layers (36a, 34a, 34c) laminated in a stacking direction (see Figs. 3-4); 
a plurality of first conductive patterns (35b, 35d) formed on the plurality of first insulating layers (34b, 34d, 34e, 36b, see Figs. 3-4);
a plurality of second conductive patterns (35a, 35c) formed on the plurality of second insulating layers (36a, 34a, 34c, see Figs. 3-4), 
a first external electrode (48) electrically connected to a first end portion of a first coil unit (end portion of element 35b), the first coil unit including the plurality of first conductive patterns (35b, 35d); and 
a second external electrode (49) electrically connected to a second end portion of the first coil unit (end portion of element 35d), 
wherein the insulator body includes a first end region (first region having element 34d) situated at a top in the stacking direction (see Figs. 3-4), a second end region (second region having element 34a) situated at a bottom in the stacking direction (see Figs. 3-4), and an intermediate region (middle region having elements 34b, 34c) situated between the first end region and the second end region (see Figs. 3-4), 
wherein the first end region includes one or more of the plurality of first insulating layers only (first region having element 34d), 
wherein the second end region includes one or more of the plurality of second insulating layers only (second region having element 34a), 
wherein the intermediate region includes other one or more of the plurality of first insulating layers (34b) and other one or more of the plurality of second insulating layers (34c) arranged alternately in the stacking direction (see Figs. 3-4), 
wherein the insulator body includes a first portion (33a, 33b, 33c, 33d, 33e) and a second portion (32a, 32b, 32c, 32d, 34e) that is an area other than the first portion (see Figs. 3-4), the first portion covering upper and lower surfaces of at least one of one or more intermediate first conductive patterns in the intermediate region among the plurality of first conductive patterns (see Figs. 6-7, elements 33a, 33b, 33c, 33d, 33e covering upper and lower surfaces of element 35b), 
wherein an electrical resistivity of the first portion is higher than an electrical resistivity of the second portion (elements 33a, 33b, 33c, 33d, 33e being made of a dielectric inherently have an electrical resistivity higher than elements 32a, 32b, 32c, 32d, 34e being made of magnetic material, Paragraph [0015]),
wherein the plurality of first conductive patterns includes a first edge conductive pattern (see Fig. 3 and Drawing 1 below, first edge E1) disposed closest to the first external electrode (first edge E1 disposed closest to element 48 compared to element 36b) and a second edge conductive pattern (second edge E2) disposed closest to the second external electrode (second edge E2 disposed closest to element 49 compared to element 36b), 
wherein the first edge conductive pattern is included in the one or more intermediate first conductive patterns (see Figs. 3-4), and 
wherein the first portion is provided so as to cover upper and lower surfaces of the first edge conductive pattern (see Figs. 3-4 and Drawing 1 below, elements 33a, 33b, 33c, 33d, 33e covers upper and lower surfaces of first edge E1).
Suzuki et al. does not explicitly show the first end region includes one or more of the plurality of first insulating layers only such that the first end region includes two or more of the plurality of first conductive patterns only among the plurality of first conductive patterns and the plurality of second conductive patterns and the second end region includes one or more of the plurality of second insulating layers only such that the second end region includes two or more of the plurality of second conductive patterns only among the plurality of first conductive patterns and the plurality of second conductive patterns. 
However, Suzuki et al. does disclose that Fig. 3 is not limited and there may be any number of composite sheets and primary and secondary windings (Paragraph [0054]).
Moreover, Inui shows a device (Fig. 6 upside down) teaching and suggesting the first end region includes one or more of the plurality of first insulating layers only (83, 84, 85) such that the first end region includes two or more of the plurality of first conductive patterns only (95, 96, 97) among the plurality of first conductive patterns (95, 96, 97, 99, 100, 103, Paragraph [0115]) and the plurality of second conductive patterns (98, 101, 102, 104, 105, 106, Paragraph [0115]) and the second end region includes one or more of the plurality of second insulating layers only (92, 93, 94) such that the second end region includes two or more of the plurality of second conductive patterns only (104, 105, 106) among the plurality of first conductive patterns (95, 96, 97, 99, 100, 103, Paragraph [0115]) and the plurality of second conductive patterns (98, 101, 102, 104, 105, 106, Paragraph [0115]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first end region includes one or more of the plurality of first insulating layers only such that the first end region includes two or more of the plurality of first conductive patterns only among the plurality of first conductive patterns and the plurality of second conductive patterns and the second end region includes one or more of the plurality of second insulating layers only such that the second end region includes two or more of the plurality of second conductive patterns only among the plurality of first conductive patterns and the plurality of second conductive patterns as taught by Inui for the device as disclosed by Suzuki et al. to increase inductance, ensure breakdown voltage reliability, and achieve strong coupling between the first and second conductive patterns (Paragraphs [0133], [0134]).
Regarding Claim 2, Suzuki et al. shows the first portion is further provided to cover upper and lower surfaces of at least one of one or more intermediate second conductive patterns in the intermediate region among the plurality of second conductive patterns (see Figs. 6-7, elements 33a, 33b, 33c, 33d, 33e covering upper and lower surfaces of element 35c). 
Regarding Claim 4, Suzuki et al. shows a third external electrode (47) electrically connected to a first end portion of a second coil unit (end portion of element 35a), the second coil unit including the plurality of second conductive patterns (35a, 35c); and a fourth external electrode (46) electrically connected to a second end portion of the second coil unit (end portion of element 35c), wherein the plurality of second conductive patterns includes a third edge conductive pattern (see Fig. 3 and Drawing 1 below, third edge E3) disposed closest to the third external electrode (third edge E3 disposed closest to element 47 compared to element 36b) and a fourth edge conductive pattern (fourth edge E4) disposed closest to the fourth external electrode (fourth edge E4 disposed closest to element 46 compared to element 36b), wherein the fourth edge conductive pattern is included in the one or more intermediate second conductive patterns (see Figs. 3-4), and the first portion is provided so as to cover upper and lower surfaces of the fourth edge conductive pattern (see Figs. 3-4 and Drawing 1 below, elements 33a, 33b, 33c, 33d, 33e covers upper and lower surfaces of fourth edge E4).
Regarding Claim 5, Suzuki et al. shows the first external electrode (48), the second external electrode (49), the third external electrode (47), and the fourth external electrode (46) are all provided on a bottom surface of the insulator body (see Figs. 3-4), 3 4871-0714-7532.v1U.S. Patent Appl. No.: 16/516,616Preliminary AmendmentAttorney Docket: 083146-0504351the first external electrode (48) and the first edge conductive pattern (first edge E1) are connected by a first lead via conductive member (43), the second external electrode (49) and the second edge conductive pattern (second edge E1) are connected by a second lead via conductive member (45), the third external electrode (47) and the third edge conductive pattern (third edge E3) are connected by a third lead via conductive member (40), the fourth external electrode (46) and the fourth edge conductive pattern (fourth edge E4) are connected by a fourth lead via conductive member (42), and the first portion (33a, 33b, 33c, 33d, 33e) is provided to be interposed between the first lead via conductive member (43) and the plurality of second conductive patterns (35a, 35c, see Figs. 3-4, portions of elements 33a, 33b, 33c, 33d, 33e interposed between elements 43 and 35a, 35c), between the second lead via conductive member (45) and the plurality of second conductive patterns (35a, 35c, see Figs. 3-4, portions of elements 33a, 33b, 33c, 33d, 33e interposed between elements 45 and 35a, 35c), and between the fourth lead via conductive member (42) and the plurality of first conductive patterns (35b, 35d, see Figs. 3-4, portions of elements 33a, 33b, 33c, 33d, 33e interposed between elements 42 and 35b, 35d).  
Regarding Claim 6, Suzuki et al. shows one or more first connection via conductive members (44) connecting the plurality of first conductive patterns (35b, 35d) to each other (see Figs. 3-4); and one or more second connection via conductive members (41) connecting the plurality of second conductive patterns (35a, 35c) to each other (see Figs. 3-4). 



Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inui [U.S. Pub. No. 2016/0133374] in view of Suzuki et al. [U.S. Pub. No. 2007/0057755].
Regarding Claim 1, Inui shows a coil element (Fig. 6 upside down and with teaching from Figs. 1-2), comprising: 
an insulator body (see Fig. 1) including a plurality of first insulating layers (83, 84, 85, 87, 88, 91) and a plurality of second insulating layers (86, 89, 90, 92, 93, 94) laminated in a stacking direction (see Fig. 6 upside down); 
a plurality of first conductive patterns (95, 96, 97, 99, 100, 103, Paragraph [0115]) formed on the plurality of first insulating layers (83, 84, 85, 87, 88, 91, see Fig. 6);
a plurality of second conductive patterns (98, 101, 102, 104, 105, 106, Paragraph [0115]) formed on the plurality of second insulating layers (86, 89, 90, 92, 93, 94, see Fig. 6), 
a first external electrode (45) electrically connected to a first end portion of a first coil unit (end portion of element 103, Paragraph [0130]), the first coil unit including the plurality of first conductive patterns (95, 96, 97, 99, 100, 103); and 
a second external electrode (46) electrically connected to a second end portion of the first coil unit (end portion of element 95, Paragraph [0125]), 
wherein the insulator body includes a first end region (first region having element 95, 96, 97) situated at a top in the stacking direction (see Fig. 6 upside down), a second end region (second region having element 104, 105,106) situated at a bottom in the stacking direction (see Fig. 6 upside down), and an intermediate region (middle region having elements 86, 87, 88, 89, 90, 91) situated between the first end region and the second end region (see Fig. 6 upside down), 
wherein the first end region includes one or more of the plurality of first insulating layers only (83, 84, 85) such that the first end region includes two or more of the plurality of first conductive patterns only (95, 96, 97) among the plurality of first conductive patterns (95, 96, 97, 99, 100, 103, Paragraph [0115]) and the plurality of second conductive patterns (98, 101, 102, 104, 105, 106, Paragraph [0115]), 
wherein the second end region includes one or more of the plurality of second insulating layers only (92, 93, 94) such that the second end region includes two or more of the plurality of second conductive patterns only (104, 105, 106) among the plurality of first conductive patterns (95, 96, 97, 99, 100, 103, Paragraph [0115]) and the plurality of second conductive patterns (98, 101, 102, 104, 105, 106, Paragraph [0115]), 
wherein the intermediate region includes other one or more of the plurality of first insulating layers (87 or 91) and other one or more of the plurality of second insulating layers (86 or 90) arranged alternately in the stacking direction (see Fig. 6, one element 87 alternate with element 86 or one element 91 alternate with element 90), 
wherein the plurality of first conductive patterns includes a first edge conductive pattern (see Fig. 6 and Drawing 2 below, first edge E1) disposed closest to the first external electrode (first edge E1 disposed closest to element 45 compared to element 106) and a second edge conductive pattern (second edge E2) disposed closest to the second external electrode (second edge E2 disposed closest to element 46 compared to element 106), and
wherein the first edge conductive pattern is included in the one or more intermediate first conductive patterns (see Fig. 6 and Drawing 2 below).
Inui does not explicitly show the insulator body includes a first portion and a second portion that is an area other than the first portion, the first portion covering upper and lower surfaces of at least one of one or more intermediate first conductive patterns in the intermediate region among the plurality of first conductive patterns, an electrical resistivity of the first portion is higher than an electrical resistivity of the second portion, and the first portion is provided so as to cover upper and lower surfaces of the first edge conductive pattern.
Suzuki et al. shows a coil component (Figs. 3-4) teaching and suggesting the insulator body includes a first portion (33a, 33b, 33c, 33d, 33e) and a second portion (32a, 32b, 32c, 32d, 34e) that is an area other than the first portion (see Figs. 3-4), the first portion covering upper and lower surfaces of at least one of one or more intermediate first conductive patterns in the intermediate region among the plurality of first conductive patterns (see Figs. 6-7, elements 33a, 33b, 33c, 33d, 33e covering upper and lower surfaces of element 35b), an electrical resistivity of the first portion is higher than an electrical resistivity of the second portion (elements 33a, 33b, 33c, 33d, 33e being made of a dielectric inherently have an electrical resistivity higher than elements 32a, 32b, 32c, 32d, 34e being made of magnetic material, Paragraph [0015]), and the first portion is provided so as to cover upper and lower surfaces of the first edge conductive pattern (see Figs. 3-4 and Drawing 1 below, elements 33a, 33b, 33c, 33d, 33e covers upper and lower surfaces of first edge E1).
Suzuki et al. also shows a first external electrode (48) electrically connected to a first end portion of a first coil unit (end portion of element 35b), the first coil unit including the plurality of first conductive patterns (35b, 35d); and a second external electrode (49) electrically connected to a second end portion of the first coil unit (end portion of element 35d), the intermediate region includes other one or more of the plurality of first insulating layers (34b) and other one or more of the plurality of second insulating layers (34c) arranged alternately in the stacking direction (see Figs. 3-4), the plurality of first conductive patterns includes a first edge conductive pattern (see Fig. 3 and Drawing 1 below, first edge E1) disposed closest to the first external electrode (first edge E1 disposed closest to element 48 compared to element 36b) and a second edge conductive pattern (second edge E2) disposed closest to the second external electrode (second edge E2 disposed closest to element 49 compared to element 36b), and the first edge conductive pattern is included in the one or more intermediate first conductive patterns (see Figs. 3-4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulator body includes a first portion and a second portion that is an area other than the first portion, the first portion covering upper and lower surfaces of at least one of one or more intermediate first conductive patterns in the intermediate region among the plurality of first conductive patterns and wherein an electrical resistivity of the first portion is higher than an electrical resistivity of the second portion, and the first portion is provided so as to cover upper and lower surfaces of the first edge conductive pattern as taught by Suzuki et al. for the device as disclosed by Inui to increase magnetic coupling coefficient while retaining mutual insulation of the windings (Paragraph [0013]).
Regarding Claim 2, Suzuki et al. shows the first portion is further provided to cover upper and lower surfaces of at least one of one or more intermediate second conductive patterns in the intermediate region among the plurality of second conductive patterns (see Figs. 6-7, elements 33a, 33b, 33c, 33d, 33e covering upper and lower surfaces of element 35c). 
Regarding Claim 4, Inui shows a third external electrode (44) electrically connected to a first end portion of a second coil unit (end portion of element 106, Paragraph [0122]), the second coil unit including the plurality of second conductive patterns (98, 101, 102, 104, 105, 106); and a fourth external electrode (43) electrically connected to a second end portion of the second coil unit (end portion of element 98, Paragraph [0117]), wherein the plurality of second conductive patterns includes a third edge conductive pattern (see Fig. 6 and Drawing 2 below, third edge E3) disposed closest to the third external electrode (third edge E3 disposed closest to element 44 compared to element 95) and a fourth edge conductive pattern (fourth edge E4) disposed closest to the fourth external electrode (fourth edge E4 disposed closest to element 43 compared to element 95), wherein the fourth edge conductive pattern is included in the one or more intermediate second conductive patterns (see Fig. 6 and Drawing 2 below).
Suzuki et al. also shows a third external electrode (47) electrically connected to a first end portion of a second coil unit (end portion of element 35a), the second coil unit including the plurality of second conductive patterns (35a, 35c); and a fourth external electrode (46) electrically connected to a second end portion of the second coil unit (end portion of element 35c), wherein the plurality of second conductive patterns includes a third edge conductive pattern (see Fig. 3 and Drawing 1 below, third edge E3) disposed closest to the third external electrode (third edge E3 disposed closest to element 47 compared to element 36b) and a fourth edge conductive pattern (fourth edge E4) disposed closest to the fourth external electrode (fourth edge E4 disposed closest to element 46 compared to element 36b), wherein the fourth edge conductive pattern is included in the one or more intermediate second conductive patterns (see Figs. 3-4), and the first portion is provided so as to cover upper and lower surfaces of the fourth edge conductive pattern (see Figs. 3-4 and Drawing 1 below, elements 33a, 33b, 33c, 33d, 33e covers upper and lower surfaces of fourth edge E4).
Regarding Claim 5, Suzuki et al. shows the first external electrode (48), the second external electrode (49), the third external electrode (47), and the fourth external electrode (46) are all provided on a bottom surface of the insulator body (see Figs. 3-4), 3 4871-0714-7532.v1U.S. Patent Appl. No.: 16/516,616Preliminary AmendmentAttorney Docket: 083146-0504351the first external electrode (48) and the first edge conductive pattern (first edge E1) are connected by a first lead via conductive member (43), the second external electrode (49) and the second edge conductive pattern (second edge E1) are connected by a second lead via conductive member (45), the third external electrode (47) and the third edge conductive pattern (third edge E3) are connected by a third lead via conductive member (40), the fourth external electrode (46) and the fourth edge conductive pattern (fourth edge E4) are connected by a fourth lead via conductive member (42), and the first portion (33a, 33b, 33c, 33d, 33e) is provided to be interposed between the first lead via conductive member (43) and the plurality of second conductive patterns (35a, 35c, see Figs. 3-4, portions of elements 33a, 33b, 33c, 33d, 33e interposed between elements 43 and 35a, 35c), between the second lead via conductive member (45) and the plurality of second conductive patterns (35a, 35c, see Figs. 3-4, portions of elements 33a, 33b, 33c, 33d, 33e interposed between elements 45 and 35a, 35c), and between the fourth lead via conductive member (42) and the plurality of first conductive patterns (35b, 35d, see Figs. 3-4, portions of elements 33a, 33b, 33c, 33d, 33e interposed between elements 42 and 35b, 35d).  
Regarding Claim 6, Inui shows one or more first connection via conductive members (112) connecting the plurality of first conductive patterns (95, 96) to each other (see Fig. 6); and one or more second connection via conductive members (111) connecting the plurality of second conductive patterns (105, 106) to each other (see Fig. 6). 
Suzuki et al. also shows one or more first connection via conductive members (44) connecting the plurality of first conductive patterns (35b, 35d) to each other (see Figs. 3-4); and one or more second connection via conductive members (41) connecting the plurality of second conductive patterns (35a, 35c) to each other (see Figs. 3-4). 

    PNG
    media_image1.png
    761
    614
    media_image1.png
    Greyscale

Drawing 1

    PNG
    media_image2.png
    761
    602
    media_image2.png
    Greyscale

Drawing 2

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837